DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Kim et al., US 2022/0232659 A1: discloses a method for transmitting a message to a base station while the wireless device is in an RRC idle or inactive state, where the message comprises data associated with a small data transmission (SDT) procedure and an RRC request message. The wireless device receives, from the base station, an indication of an uplink resource,
transmits, via the uplink resource, second data associated with the SDT procedure while the wireless device is in the RRC idle state or RRC inactive state and receives from the base station an RRC release message after transmitting the second data (see Kim, abstract).
2. Ou et al., US 2021/0227575 A1: discloses a method related to a UE receiving via a Radio Resource Control (RRC) message, a resource configuration of a first configured grant to be used in RRC inactive state. The UE performs a first transmission using the first configured grant in RRC inactive state. After the performing the first transmission, the UE receives an uplink grant in RRC inactive state via Physical Downlink Control Channel (PDCCH) (see Ou, abstract).
3. Jung et al., US 2020/0367310 A1: discloses a method for performing a radio resource control (RRC) connection resume procedure by a user equipment (UE), the method including receiving an RRC release message including suspend configuration information, transiting to an RRC_INACTIVE mode, based on the RRC release message, performing an RRC connection resume procedure with a first base station if a certain condition is satisfied (see Jung, abstract).

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to small data transmission (SDT) in cellular wireless communication networks.
The closest prior of records fails to teach the allowable features of claims 1-20.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 11, the claimed limitations “receiving a Radio Resource Control (RRC) release message from a Base Station (BS), the RRC release message indicating an SDT configuration including a Configured Grant (CG) configuration and a timer;
initiating a transmission on an Uplink (UL) resource while the UE is in an RRC_INACTIVE state, the UL resource being either configured by the CG configuration or scheduled by a UL grant from the BS;
starting or restarting the timer after initiating the transmission; and
monitoring a Physical Downlink Control Channel (PDCCH) addressed to a specific Radio Network Temporary Identifier (RNTI) on a specific search space while the timer is running” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/23/2022